DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       MARIA MOSCARITOLO,
                            Appellant,

                                   v.

 VENTURES TRUST 2013-I-H-R by MCM CAPITAL PARTNERS, LLC,
                        its trustee,
                         Appellee.

                             No. 4D17-2319

                          [November 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE13-006536.

  Maria Moscaritolo, Coral Springs, pro se.

   Cheryl J. Lister of Bradley Arant Boult Cummings, LLP, Tampa, and
Hope T. Cannon of Bradley Arant Boult Cummings, LLP, Birmingham,
Alabama, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ. concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.